Citation Nr: 1143600	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  09-41 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right ankle disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from September 1965 to August 1967. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas which denied service connection for a longus tendon tear, claimed as right ankle. 

The issue has been recharacterized to comport with the evidence of record and the Veteran's contentions. 

In May 2011 a Board hearing was held at the RO before the undersigned; the transcript is of record. 


FINDING OF FACT

The evidence of record establishes that the Veteran's right ankle disability began in service and has continued ever since. 


CONCLUSION OF LAW

The criteria for service connection for a right ankle disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the veteran.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that he right ankle disability began during service and has continued ever since. 

Upon entry to service a right ankle disability was not noted, nor was one reported. 

Service treatment records show that in October 1965 the Veteran was treated for a right ankle sprain.  In October 1966 the Veteran was treated for a right ankle sprain after falling off a truck.  X-rays taken at the time were negative for fracture.  The Veteran was given a walking cast for his ankle and told to return three weeks later.  In August 1967, upon exit from service, no ankle disability was noted. 

In February 2009 a VA examination was conducted.  The examiner related the Veteran's report that he injured his right ankle in service after jumping off a truck and that he was told he had a severe sprain.  The examiner noted the Veteran's report of trouble with his right ankle ever since service, with intermittent swelling of the ankle making it difficult to put on a boot, and that his ankle turns very easily.  The Veteran also reported receiving injections in his ankle. 

The examiner noted that x-rays in 2006 were negative.  The MRI report found a tear of the peroneus longus tendon with tendon retracted proximally five to seven centimeters from the tip of the lateral malleolus, and at least a grade I sprain of the peroneal retinaculum with small ankle joint effusion.  The examiner reviewed the record and opined that the Veteran's right ankle disability was less likely as not related to the condition shown in service as there was no chronic right ankle disability established in service, and no evidence of a compensable right ankle condition within one year of discharge and treatment documentation was from 2006 to 2009, 40 years after service.  

Although the VA examiner opined that the Veteran's right ankle disability was not related to service, the opinion is based on the lack of treatment documentation since service and the absence of a chronic right ankle disability upon exit from service.  Treatment records are not required to establish continuity of symptomatology since service.  As the examiner did not consider the Veteran's lay statements of continuity of symptomatology since service, the examiner's opinion is of limited probative value.  

At the Board hearing the Veteran testified that his right ankle disability began in service and has continued ever since.  The Veteran also testified that he sought private treatment for his right ankle as needed over the years, such as when it would swell up or if he twisted it, but that the various doctors he saw have all since passed away.  The Veteran is competent to testify as to his symptomatology, such as right ankle pain and swelling, as he experiences it through his five senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is also competent to report that he has been treated for his right ankle disability since service.  The Veteran's testimony as to his symptomatology and treatment is found to be credible.   

In a written statement and at the Board hearing, the Veteran's wife reported that she has known the Veteran since 1965, prior to service, and that he has had trouble with his ankle since Vietnam.  The Veteran's wife reported that his ankle instability causes him to turn his ankle and sometimes fall.  She also stated that his ankle swells so big that he cannot get a work boot on.  The Veteran's wife is competent to testify as to what she has observed over the years, such as a swollen ankle and the Veteran's difficulty walking, and her report that the Veteran's has had ankle trouble since service is found to be credible.  Layno v. Brown, 6 Vet. App. 465 (1994).  

In a June 2011 letter Dr. KB reported that the Veteran had in service injury to his right ankle and that he has had recurrent problems with his right ankle, such as swelling and instability, since service.  Dr. KB evaluated the Veteran's ankle and noted deforming to the ankle motion due to osteoarthritis and that there was no lateral ankle ligament support.  Dr. KB opined that the Veteran's continuing right ankle problem is a result of his injury in service. 

In sum, during service the Veteran was treated twice for a right ankle sprain.  The Veteran reported that he has experienced right ankle instability and swelling ever since service for which he has sought treatment as needed.  The Veteran's wife reported that she has observed the Veteran to have a right ankle disability, to include instability and swelling, since he left service.   There is competent evidence of continuity of symptomatology.  Further, the opinion of Dr. KB, based on an accurate report of the Veteran's history and the evidence of record, has opined that there is a nexus between service and current disability.

The competent evidence establishes that the Veteran's right ankle disability began in service and has continued ever since.  As such, service connection for a right ankle disability is warranted.


ORDER

Service connection for a right ankle disability is granted. 




____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


